DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
Argument 1: The Applicant asserted that the machine translation of Deutsches lacks the quality needed to fully understand the teachings of Deutsches. The applicant requested human language translation of Deutsches.
Response 1: Human Language translation of Deutsches is attached to this Office Action. 
Argument 2: The applicant argues that Deutsches does not teach “collecting a plurality of visibility interferograms using cross-track, range-resolved long baseline interferometry via the at least one transmitting low earth orbit satellite.” Deustsche does not describe 1) collecting a plurality of visibility interferograms, 2) using cross-track, range resolved long baseline interferometry to collect said plurality of visibility interferograms; or 3) obtaining cross-track, range-resolved long baseline interferometry via the at least one transmitting low earth orbit satellite.
Response 2: The Examiner disagrees. Deutsches describes by forming an interferogram of the overlap region of the Doppler spectra of the adjacent satellites, the phase shift between the channels can be determined (Human language translation, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsches (EP1065518 A2) (Espacenet translation), and further in view of IM et al. Spaceborne Atmospheric Radar Technology, 2005, Jet Propulsion Laboratory, California Institute of Technology, Pasadena, CA 91109.
Regarding Claim 1, Deutsches (‘518) discloses “a synthetic aperture RADAR method [para 1: Synthetic aperture radar system] comprising, 
providing at least one transmitting low earth orbit satellite [para 25: the principle of the so-called bistatic SAR radar is used, since the transmitter and receiver are separate];  [para 28: the small satellites could operate in low earth orbit]; 
providing at least two receiving low earth orbit satellites [para 28: the signals are received by all receivers…the small satellites could operate in low orbits]; [para 14: Fig. 1: schematically shows a number of "satellites 1 to 4"]; 
remotely coupling the at least one transmitting low earth orbit satellite with the at least two receiving low earth orbit satellites [claim 7: to ensure coherency, between the number of transmitters and receivers a transmitter of the information communicates a reference carrier oscillation to the other carrier units to which they synchronize]; 
flying the at least one transmitting low earth orbit satellite and the at least two receiving low earth orbit satellites in formation [para 28: Fig. 3a-3d shapes different arrangement from either satellite or missile-borne SAR platforms, and 4 a Range/azimuth-range reception of a multi-static SAR system with multiple transmitters… illustrates schematically a number of equally spaced from each other and displayed in a row consecutive flying “satellites 1 to 4, on each of which is not shown in detail SAR platforms with recipient and, where appropriate, transmitters units are provided]; [Figs 1,3]; 
synchronizing the phases of the at least one transmitting low earth orbit satellite and the at least two receiving low earth orbit satellites [claim 7: to ensure coherence, correction signals derived from distance measurements between the units, the phase is readjusted by oscillators]; [claim 8: in order to ensure coherence between the number of transmitters and receivers, a transmitter from the formation transmits a reference carrier wave to the other carrier units, which synchronize therewith];  [para 25: Since the received signal must be detected coherently with the transmitted signal, exactly the same STALO (Stable Local Oscillator) frequencies are used in the transmitters and receivers. If necessary, the STALO frequency can also be transmitted from a main oscillator housed in one of the number of satellites to the other satellites]; [para 27: the phase of the coherent detector must be readjusted];
collecting and resolving a plurality of two-dimensional intensity images via the at least two receiving low earth orbit satellites along-track [page 3: the exclusive increase the azimuth resolution by arranging a number of satellites in a row, a group of, say, ten (10) units, satellite 1 to 10 (see Fig. 3a) can be configured for other ; 
operating the at least two receiving low earth orbit satellites in spotlight synthetic aperture RADAR mode [para 6: in the Spotlight SAR an area is illuminated on the ground longer with the help of a steerable beam, and thereby the observation period and gained the azimuth bandwidth increases]; [para 28: the signals are received by all receivers…the small satellites could operate in low orbits]; [para 14: Fig. 1: schematically shows a number of "satellites 1 to 4"]; 
aggregating the plurality of two-dimensional intensity images to increase the signal to noise [claim 15: in order to achieve a maximum radiometric resolution, the SAR images obtained from the individual channels are superimposed and incoherently added in order to reduce the speckle noise]; 
collecting a plurality of visibility interferograms using cross-track, range-resolved long baseline interferometry via the at least one transmitting low earth orbit satellite [para 33: for the across-track interferometry, as used for the extraction of digital terrain models, for example, would two (2) approximately parallel arranged rows C and D are arranged from each of five (5) unites, satellite 1 to 5 and 6 to 10 (Fig. 3c)]…the ability to accurately measure distance between the units is very advantageous and can be used to determine the interferometric baseline between the two rows are used by satellites. For the detection and measurement of moving targets on the ground  but with an aperture enlarged by a factor of n, where n denotes the number of satellites. In the high-resolution radar system according to the invention, the achievable azimuth resolution is increased by approximately the factor n, i.e. corresponding to the number of satellites provided in the system].”
Deutsches (‘518) describes that in a central signal processor, the partial spectra of the individual SAR channels are assembled in the correct phase… the satellite spacing is chosen to be somewhat smaller, so that the Doppler spectra of the individual channels, as indicated in Fig. 2, some overlap. Through a Interferogram building of the overlapping area of the Doppler spectra from adjacent satellites using the central signal processor determines the phase shift between the channels and then be corrected. This is a comp procedure in the SAR Interferometry (para 21). However, Deutsches does not explicitly disclose “creating a three-dimensional precipitation field using the aggregated two-dimensional intensity images and the plurality of visibility interferograms”.
Im is in the field of radar technology and teaches “creating a three-dimensional precipitation field using the aggregated two-dimensional intensity images and the plurality of visibility interferograms [page 6, section IV: atmospheric radars for remote sensing or precipitation from both the low earth and geostationary orbits… these combined features allowed the NIS instrument to acquire detailed information of the 3-dimensional structures of hurricanes, cyclones, and severe storms]. [Abstract: uses a 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Deutsches with the teachings of  Im for providing the temporal information needed for crating advanced flood and hazard warning systems, improving numerical model prediction of hurricane tracks and landfalls, and understanding more about the hurricane diurmal cycle [Im – page 1].
Regarding Claim 2, which is dependent on independent claim 1, Deutsches (‘518)/Im discloses all the claimed invention. Deutsches further discloses “the satellites are microsatellites [para 28: an active SAR satellite (which could also have a receiver) flies in the formation of the small satellites that work exclusively as receivers]”.
Regarding Claim 4, which is dependent on independent claim 1, Deutsches (‘518)/Im discloses all the claimed invention. Deutsches does not explicitly disclose “an effective aperture is about 15 m providing horizontal resolution of about 1 km and vertical resolution of about 125 m.”
Im teaches “an effective aperture is about 15 m [ant. Effective aperture 28m. Table 2] providing horizontal resolution of about 1 km [Horiz. Resolution 12 Km, Table 2] and vertical resolution of about 125 m [vertical resolution 200m, Table 2].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use an effective aperture is about 15m providing horizontal resolution of about 1km and vertical resolution of about 125 m since discovering the optimum value of a result effective variable involves only routine skill in the art. The . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsches (EP1065518 A2)/IM et al. Spaceborne Atmospheric Radar Technology, 2005, Jet Propulsion Laboratory, California Institute of Technology, Pasadena, CA 9110, and further in view of 9, and further in view of Cheah (US 5,309,479 A).
Regarding Claim 3, which is dependent on independent claim 1, Deutsches (‘518)/Im discloses all the claimed invention. Deutsches/ Im does not explicitly disclose “the satellites are operating in the Ku-band.”
Cheah (‘479) is in the field of a signal transmitter (Abstract) and teaches “the satellites are operating in the Ku-band [col 2 lines 48-52: a circuit for generating a transmit signal at power levels of substantially – 20dBm in the Ku bnad frequency range of 14 to 14.5 GHz. The power output from the transmitter is suitable for accessing a satellite using a standard VSAT antenna]”.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deutsches (‘518) with the teaching of Cheah (‘479) for the purpose of permitting smaller antenna sizes [Cheah (‘479) – col 1 lines 38-40].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsches (EP1065518 A2)/IM et al. Spaceborne Atmospheric Radar Technology, 2005, Jet Propulsion Laboratory, California Institute of Technology, Pasadena, CA 9110, and further in view of Meijer et al. (US 5,311,188 A).
Regarding Claim 5, which is dependent on independent claim 1, Deutsches (‘518)/Im discloses all the claimed invention. Deutsches/Im does not explicitly disclose “spotlight mode comprises a series of coherently linked echoes collected.”
Meijer et al. (‘188) is in the field of radar apparatus (Abstract) and teaches spotlight mode comprises a series of coherently linked echoes collected [col 4 line 11-18: a burst of N mutually coherent pulses may be transmitted…the radar echo signals per range quant may be for example averaged over a burst with a weighted sum…this results in a reproducible coherent echo strength] while the at least one receiver rotates around a target area during which period the precipitation field is effectively stationary [col 2 lines 46-57: the mean radar echo strength, obtained after a number of antenna rotations.. by continuously comparing the measured radar echo strength and the clutter strength, such a stationary or slow-moving target may nevertheless be detected.. is stored]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deutsches (‘518)/Im with the teaching of Meijer for the purpose of being able to detect a slow-moving or stationary weather pattern without clutter [Meijer et al. (‘188) – col 2 lines 46-48].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsches (EP1065518 A2)/IM et al. Spaceborne Atmospheric Radar Technology, 2005, Jet Propulsion Laboratory, California Institute of Technology, Pasadena, CA 9110, and further in view of Culkin (US 2011/0215962 A1).
Regarding Claim 6, which is dependent on independent claim 1, Deutsches (‘518)/Im discloses all the claimed invention. Deutsches/ Im does not explicitly disclose “a coherent period of integration (Tcpi) of about 2 ms.”
Culkin (‘962) is in the field of pulse-Doppler radar systems (para 4) and teaches a coherent period of integration (Tcpi) of about 2 ms [para 26: an approximation of the Doppler resolution can be defined by the following equation: 
    PNG
    media_image1.png
    48
    176
    media_image1.png
    Greyscale
…where c is the speed of the radar radiation, freq is the center frequency of the radar radiation, and CPI is the duration of the coherent period on integration].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a CPI of about 2 ms since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to control the Doppler resolution to make it sufficient for the target detection.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsches (EP1065518 A2)/IM et al. Spaceborne Atmospheric Radar Technology, 2005, Jet Propulsion Laboratory, California Institute of Technology, Pasadena, CA 9110, and further in view of 9, and further in view of Barbella et al. (US US 2004/0150552 A1).
Regarding Claim 7, which is dependent on independent claim 1, Deutsches/Im discloses all the claimed invention. Deutsches (‘518)/Im does not explicitly disclose “a cumulative coherent processing interval (CCPI) of about 200 ms.”
a cumulative coherent processing interval (CCPI) of about 200 ms [para 30: a coherent processing interval (CPI) is the time for the radar system to transmit a series of pulses transmitted a predetermined carrier frequency and a predetermined pulse repetition frequency (PRF) and the time to receive a corresponding return signal from objects reflecting the pulses… combining using integration of the return signals included in each of several CPIs (cumulative CPI)].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a CCPI of about 200ns since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to accurately perform measurements for obtaining the range and/or radial velocity of a target [Barbell –para 4].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsches (EP1065518 A2)/IM et al. Spaceborne Atmospheric Radar Technology, 2005, Jet Propulsion Laboratory, California Institute of Technology, Pasadena, CA 9110, and further in view of 9, and further in view of Fischer et al.  (US 2015/0268352 A1).
Regarding Claim 10, which is dependent on independent claim 1, Deutsches (‘518)/Im discloses all the claimed invention. Deutsches/ Im does not explicitly disclose “the synchronization is within 10 ps.”
Fischer et al.  (‘352) is in the field of time synchronizing satellites (Abstract) and teaches “the synchronization is within 10 ps [para 10: obtain picosecond level 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a synchronization is within 10 ps since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to accurately perform measurements for providing precise clock synchronization to each element in the antenna to provide benefits in sensing applications, and for precise positon measurements [Fischer et al.  (‘352) – para 3, 10].

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Deutsches (‘518) describes the correction phase is determined from an interferogram from the data of the overlap region of the azimuth spectrum between two neighboring receivers. The correction phase determined in each case is applied to the data of each channel.  None of the cited prior arts disclose “repeating the demodulating and deriving and transmitting steps amongst the at least two receiving low earth satellites or the at least one transmitting low earth satellite to determine a difference in a frequency and a difference in a phase of an oscillator on each of the at least two receiving low earth satellites or the at least one transmitting low earth satellite; and 
applying a corrective feed-back term to an oscillator on one of the at least two receiving low earth satellites or the at least one transmitting low earth satellite to shift its oscillation frequency toward that of the oscillator of the at least two receiving low earth satellites or the at least one transmitting low earth satellite, thereby providing synchronization.”
	Claim 9 depends on Claim 8 and is therefore also objected to be allowable. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janky et al. (US 8,260,551 B2) describes system and method for refining a position estimate of a low earth orbiting satellite.
Madsen et al. (US 5,659,318) describes interferometric SAR processor for elevation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648